Fourth Court of Appeals
                               San Antonio, Texas
                                     January 16, 2019

                                   No. 04-18-00858-CR

                                  Evangelos PAGONIS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008CR6730
                    Honorable Catherine Torres-Stahl, Judge Presiding

                                         ORDER

      This appeal is DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on January 16, 2019.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court